DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ responses of 2/2/2021 and 2/9/2021 have been received and entered into the application file.  Claims 1-3 and 5-7 remain pending, all of which have been considered on the merits.

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 5:
	The amendment to claim 5 obviates the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claim 8 under 35 USC 101:
	The cancellation of claim 8 renders the rejection thereof moot.

RE: Rejection of claims 3 and 8 under 35 USC 112(b):	The amendment to claim 3 obviates the basis of the prior rejection.  The rejection is withdrawn.
	Cancelation of claim 8 renders the prior rejection thereof moot.

RE: Rejection of claims 7 and 8 under 35 USC 102(a)(1) over Zhang et al: 
The amendment to claim 1 is effective to overcome the rejection of claim 7.  Claim 7 is a product-by-process claim that refers to the process of claim 1.  Product-by-process limitations are considered only in so far as the process of production affects the final product claimed.  In the instant case, it is appreciated that exosomes are specific to the source cell type, and to the environment in which the source cell type are cultured/present.  The precise culture conditions required by the method of currently amended claim 1 are understood to impart specific structural/physical limitations to the exosomes of claim 7.  It cannot be held that the exosomes produced from UVEC cultured under the exact conditions of claim 1 are the same as those exosomes produced by UVECs cultured in the absence of anisodamine (i.e. those exosomes produced by Zhang et al).  The rejection is withdrawn.
moot.

RE: Rejection of claims 1-3 and 5-8 under NDSP over co-pending application 16/610500:
	Applicants have filed a terminal disclaimer over copending application 16/610500.  The terminal disclaimer has been accepted and recorded.  The NSDP rejection is withdrawn.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633